Citation Nr: 0610643	
Decision Date: 04/13/06    Archive Date: 04/26/06

DOCKET NO.  02-17 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an initial increased evaluation for a 
cervical spine disability (characterized as degenerative disc 
disease with herniated nucleus pulposus), currently evaluated 
as 20 percent disabling prior to September 26, 2003, and as 
30 percent disabling from September 26, 2003.

2.  Entitlement to an initial increased evaluation for 
degenerative arthritis of the left knee, currently evaluated 
as 10 percent disabling.

3.  Entitlement to an increased evaluation for degenerative 
arthritis of the right knee, evaluated as noncompensably 
disabling prior to February 20, 2005, and as 10 percent 
disabling from February 20, 2005.

4.  Entitlement to an initial compensable evaluation for 
allergic rhinitis.

5.  Entitlement to an initial increased evaluation for 
surgical scar of the left 7th rib, currently evaluated as 10 
percent disabling.

6.  Entitlement to an initial increased evaluation for 
bilateral hand eczema, evaluated as noncompensably disabling 
prior to January 20, 2005, and as 10 percent disabling from 
January 20, 2005.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran retired from active duty in July 1999, after 
serving more than 20 years on active duty.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2000 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  These issues were remanded in December 
2004 for further development, and now return again to the 
Board.  The Board notes that an October 2005 rating decision 
granted the veteran entitlement to service connection for 
hearing loss and internal derangement of each knee.  Those 
matters are no longer in appellate status.  Furthermore, that 
decision also granted the veteran entitlement to an increased 
evaluation for his service connected right knee and eczema 
disabilities.  Therefore, the remaining issues in appellate 
status are as noted above.




FINDINGS OF FACT

1.  Prior to September 26, 2003, the veteran's cervical spine 
disability was manifested no more than moderate limitation of 
motion or intervertebral disc syndrome.

2.  From September 26, 2003, the veteran's cervical spine 
disability is manifested by motion loss and no more than 
moderate intervertebral disc syndrome, with no showing of 
ankylosis or incapacitating episodes lasting more than 4 
weeks per year.

3.  The veteran's degenerative arthritis of the left knee is 
manifested by degenerative joint disease with no more than 
slight limitation of motion.

4.  The veteran's degenerative arthritis of the right knee is 
manifested by degenerative joint disease with no more than 
slight limitation of motion.

5.  The veteran's allergic rhinitis is manifested by 
occasional post nasal drip and nasal stuffiness, with no 
findings of one or two incapacitating episodes per year of 
sinusitis requiring prolonged antibiotic treatment, or three 
to six non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.

6.  The veteran's surgical scar of the left 7th rib, is 
currently superficial and well healed, and manifested by 
tenderness to palpation.

7.  The veteran's bilateral hand eczema is currently 
manifested by a fine well healed scar of 4.5 centimeters, 
with slight hyperpigmentation and subjective tenderness on 
palpation.


CONCLUSIONS OF LAW

1.  The criteria for an initial increased evaluation for a 
cervical spine disability, currently evaluated as 20 percent 
disabling prior to September 26, 2003, and as 30 percent 
disabling from September 26, 2003, have not been met.  38 
U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.71a, Diagnostic Codes 
5290, 5293 (2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2003); 38 C.F.R. § 4.71a, Diagnostic Codes 5243-8526 (2005).

2.  The criteria for an initial rating greater than 10 
percent for degenerative arthritis of the left knee are not 
met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010, 5260, 5261 (2005).

3.  The criteria for an initial rating of 10 percent, but no 
more, for degenerative arthritis of the right knee are met.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5010, 5260, 5261 (2005).

4.  The criteria for a compensable evaluation for maxillary 
allergic rhinitis are not met.  38 U.S.C.A. §§ 1155; 5107 
(West 2002); 38 C.F.R. § 4.97, Part 4, Diagnostic Code 6513 
(2005).

5.  The criteria for an initial disability rating in excess 
of 10 percent for the veteran's surgical scar of the left 7th 
rib have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§ 4.118, Diagnostic Codes 7801, 7802, 7803, 7804, 7805 (2002, 
2005).

6.  The criteria for an initial disability rating of 10 
percent, but no more, for the veteran's eczema have been met.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.118, Diagnostic Code 
7806 (2002, 2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

The Board notes that the veteran's claims were initially 
adjudicated before the enactment of the VCAA in November 
2000.  In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that the plain language of 38 U.S.C.A. § 5103(a) (West 
2002), requires that notice to a claimant pursuant to the 
VCAA be provided "at the time" that, or "immediately after," 
VA receives a complete or substantially complete application 
for VA- administered benefits. Id. at 119.  The Court further 
held that VA failed to demonstrate that, "lack of such a pre-
AOJ- decision notice was not prejudicial to the appellant, 
see 38 U.S.C.A. § 7261(b)(2) (West 2002 & Supp. 2005) 
(providing that "[i]n making the determinations under 
[section 7261(a)], the Court shall . . . take due account of 
the rule of prejudicial error")."  Id at 121.  However, the 
Court also stated that the failure to provide such notice in 
connection with adjudications prior to enactment of the VCAA 
was not error and that in such cases, the claimant is 
entitled to "VCAA-content complying notice and proper 
subsequent VA process." Id. at 120.

In the present case, the veteran was provided with the notice 
required by the VCAA by letters dated in February 2001 and 
May 2003, as well as by a statement of the case and 
supplemental statements of the case issued during the course 
of the appeal. The originating agency specifically informed 
the veteran to submit any pertinent evidence in his 
possession, informed him of the evidence required to 
substantiate his claim, the information required from him to 
enable VA to obtain evidence on his behalf, the assistance 
that VA would provide to obtain evidence on his behalf, and 
that he should submit such evidence or provide VA with the 
information necessary for VA to obtain such evidence on his 
behalf.  Therefore, the Board finds that he was provided with 
the notice required by the VCAA .

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained, and the veteran has been afforded 
several appropriate VA examinations. The record before the 
Board contains service medical records and post-service 
medical records, which will be addressed as pertinent, 
particularly, the veteran's VA outpatient treatment records 
and reports of his VA examinations.  In addition, neither the 
veteran nor his representative has identified any additional 
pertinent evidence that could be obtained to substantiate the 
claim.  The Board is also unaware of any such evidence.  
Therefore, the Board is satisfied that VA has complied with 
its duty to assist the veteran in the development of the 
facts pertinent to this claim.

The record also reflects that the originating agency 
readjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided at an 
earlier time.

Though the Board is awarding compensable evaluations for 
eczema and right knee disability, the effective dates will be 
from the dates service-connected was granted.  As to the 
denial of the appellant's other claims, no additional 
disability rating or effective date will be assigned, so 
there can be no possibility of any prejudice to the appellant 
under the holding in Dingess/Hartman v. Nicholson, Nos. 01-
1917, 02-1506, 2006 WL 519755 (U. S. Vet. App. Mar. 3, 2006). 
 For the above reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide the 
issues discussed in this decision.  See Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004); Quartuccio, 16 Vet. App. 183; 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 
4 Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 (2005) 
(harmless error).

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent, particularly, the veteran's VA outpatient 
treatment records and reports of his VA examinations.  
Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss 
in detail the extensive evidence submitted by the veteran or 
on his behalf.  The Board will summarize the relevant 
evidence where appropriate, and the Board's analysis below 
will focus specifically on what the evidence shows or fails 
to show on each of his claims.  Dela Cruz v. Principi, 15 
Vet. App. 143, 148-49 (2001) (a discussion of all evidence by 
the Board is not required when the Board has supported its 
decision with thorough reasons and bases regarding the 
relevant evidence).

The Law

Essentially, it is maintained that the evaluations currently 
assigned for the veteran's disabilities are not adequate, 
given the current symptomatology of the disorders.  In this 
regard, it is pointed out that disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § Part 4.  Separate 
diagnostic codes identify the various disabilities.  

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The United States Court of Appeals for Veterans Claims 
(Court) has noted that there is a distinction between a claim 
based on the veteran's dissatisfaction with the initial 
rating (a claim for an original rating) and a claim for an 
increased rating.  It also indicated that in the case of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).  The Court in AB v. Brown, 6 Vet. App. 35 at 38 
(1993), stated that a claimant will generally be presumed to 
be seeking the maximum benefit allowed by law and it follows 
that an increased rating remains in controversy where less 
than the maximum is awarded.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like. 38 C.F.R. Part 4, § 4.40 (2005).

The United States Court of Veterans Appeals (Court) has held 
that the Board must determine whether there is evidence of 
weakened movement, excess fatigability, incoordination, or 
functional loss due to pain on use or flare-ups when the 
joint in question is used repeatedly over a period of time.  
See DeLuca v. Brown, 8 Vet. App. 202, 206 - 207 (1995).

The United States Court of Appeals for Veterans Claims 
(Court) has held that "where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required."  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

Entitlement to an initial increased evaluation for a cervical 
spine disability (characterized as degenerative disc disease 
with herniated nucleus pulposus), currently evaluated as 20 
percent disabling prior to September 26, 2003, and as 30 
percent disabling from September 26, 2003.

The Board notes that, during the course of this appeal, the 
veteran was rated as 20 percent disabling for his cervical 
spine disability, prior to September 26, 2003, and was 
increased to 30 percent effective September 26, 2003, the 
date of a change in the law.

The VA's General Counsel has determined that Diagnostic Code 
(DC) 5293, intervertebral disc syndrome, is based upon loss 
of range of motion, and therefore 38 C.F.R. §§ 4.40 and 4.45 
are applicable in determining the extent of a veteran's 
disability due to intervertebral disc syndrome.  In addition, 
it was concluded that, as DC 5293 involves limitation of 
range of motion, a veteran could not be rated under DC 5293 
for intervertebral disc syndrome based upon limitation of 
motion, and also be rated under, for example, DC 5292, 
because to do so would constitute evaluation of an identical 
manifestation of the same disability under two different 
diagnoses. See VAOPGCPREC 36-97.

While this appeal was pending, the provisions of VA's 
Schedule for Rating Disabilities pertaining to intervertebral 
disc syndrome were revised, effective September 23, 2002, and 
other amendments of the Schedule, addressing disabilities of 
the spine, were made effective September 26, 2003.  When 
regulations are changed during the course of the veteran's 
appeal, the criteria that are to the advantage of the veteran 
should be applied.  However, if the revised regulations are 
more favorable to the veteran, then an award of an increased 
rating based on a change in law may be granted retroactive 
to, but no earlier than, the effective date of the change.  
See VAOPGCPREC 3-2003, 65 Fed. Reg. 33422 (2000).

Prior to September 23, 2002, intervertebral disc syndrome was 
evaluated as 10 percent disabling when mild; 20 percent 
disabling when moderate, with recurring attacks; 40 percent 
disabling when severe, with recurring attacks and little 
intermittent relief; and 60 percent disabling when 
pronounced; with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, and little 
intermittent relief.  38 C.F.R. Part 4, § 4.71a, Diagnostic 
Code 5293 (2002).  The Board notes that the veteran was 
initially given a 20 percent evaluation under this code.

Limitation of motion of the cervical spine was rated as 10 
percent disabling when slight, 20 percent disabling when 
moderate, and 30 percent disabling when severe.  38 C.F.R. 
Part 4, § 4.71a, Diagnostic Code 5290 (2002).

Effective September 23, 2002, intervertebral disc syndrome 
(preoperatively or postoperatively) will be evaluated either 
on the total duration of incapacitating episodes over the 
past 12 months or by combining under § 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.

With incapacitating episodes having a total duration of at 
least six weeks during the past 12 months, a 60 percent 
rating is warranted, while a 40 percent rating is for 
application where there are incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months; and a 20 percent evaluation is 
warranted where there are incapacitating episodes having a 
total duration of at least two weeks but less than four weeks 
during the past 12 months. With incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past 12 months, a 10 percent rating is 
applied.  38 C.F.R. Part 4, § 4.71a, Diagnostic Code 5293 
(effective on and after September 23, 2002).

Note (1):  For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

Note (2):  When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes. 

Note (3):  If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.

Effective September 26, 2003, the schedule for rating spine 
disabilities was changed to provide for the evaluation of all 
spine disabilities under a General Rating Formula for 
Diseases and Injuries of the Spine, unless the disability is 
rated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes (renumbered as 
Diagnostic Code 5243).  The General Rating Formula for 
Diseases and Injuries of the Spine provides for assignment of 
a 40 to 100 percent evaluation for unfavorable ankylosis of 
the spine.  Diagnostic Code 5243 provides that intervertebral 
disc syndrome (preoperatively or postoperatively) be rated 
either under the General Rating Formula for Disease and 
Injuries of the Spine, or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under 38 C.F.R. § 4.25.  
The incapacitating episode rating scheme set forth in 
Diagnostic Code 5243 is nearly the same as that utilized in 
the 2002 version of Diagnostic Code 5293.

The amended rating criteria now define normal range of motion 
for the various spinal segments for VA compensation purposes.  
Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation. The normal combined range of motion of the 
thoracolumbar spine is 240 degrees. The normal ranges of 
motion for each component of spinal motion are the maximum 
that can be used for calculation of the combined range of 
motion.  See 38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine, Note (2), as added by 68 
Fed. Reg. 51,454 (Aug. 27, 2003).

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease, the revised 
rating criteria provide a 100 percent rating for unfavorable 
ankylosis of the entire spine; and a 50 percent rating for 
unfavorable ankylosis of the entire thoracolumbar spine.

The criteria for a 40 percent rating are: unfavorable 
ankylosis of the entire cervical spine; or, forward flexion 
of the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.

The criteria for a 30 percent rating are: forward flexion of 
the cervical spine 15 degrees or less; or, favorable 
ankylosis of the entire cervical spine.

A 20 percent rating is warranted for: forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

A 10 percent rating is provided for: forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or, 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.

The fact that the revised criteria include symptoms such as 
pain, stiffness, aching, etc., if present, means that 
evaluations based on pain alone are not appropriate, unless 
there is specific nerve root pain, for example, that could be 
evaluated under the neurologic sections of the rating 
schedule.  See 68 Fed. Reg. 51,455 (Aug. 27, 2003). 

Taking into account all relevant evidence, the Board finds 
that, prior to September 26, 2003, the cervical spine 
disability was properly rated as 20 percent disabling.  In 
this regard, a May 1998 MRI report noted that the C5-C6 level 
demonstrated a small midline disc protrusion which did not 
come into contact with the cord, which the examiner indicated 
was most likely of little significance.  A June 2000 VA 
examination noted that the veteran reported severe neck pain, 
with recurrence of pain and discomfort occurring at least 
three to four times weekly.  Spasm of the paraspinal muscles 
was noted.  Forward flexion was noted to be to 30 degrees, 
extension was to 20 degrees, axial rotation to the left and 
right was 45 degrees, and lateral flexion to the left and 
right was to 20 degrees.  Degenerative changes were noted in 
the veteran's cervical spine, and he was diagnosed with 
multiple disc herniations with narrowing and mild 
encroachment of the intervertebral cervical foramina at C5-6 
and C6-7 with radiculopathy to the left.  

A January 2001 report of orthopedic consult noted no 
paraspinous muscle atrophy, but the veteran was diffusely 
tender over the midline of the cervical spine and adjacent 
paraspinous muscles, and had a limited range of motion of the 
cervical spine in all ranges of motion.  A VA examination in 
November 2002 showed that the veteran's range of motion of 
the cervical spine was considered to be slightly limited by 
the examiner, with flexion from 0 to 15 degrees, extension 
from 0 to 10 degrees, lateral flexion from 0 to 20 degrees, 
and rotation from 0 to 30 degrees.  No pain, tenderness, or 
edema was noted.  May 2003 X-rays of the cervical spine noted 
spondylosis of the cervical spine with narrowed disc space 
and neural foraminal at the C6-C7 level.  An August 2003 
outpatient treatment record noted a broad based herniated 
nucleus pulposus at C6-7, without cord deformity and minimal 
foraminal compromise.  These findings are consistent with no 
more than moderate limitation of motion, and no more than 
moderate intervertebral disc syndrome, which would warrant a 
20 percent evaluation, the rating the veteran received during 
this time period.  There were no documented reports of 
incapacitating episodes in excess of 4 weeks per year.  The 
veteran does not exhibit neurological symptomatology of 
sufficient severity to warrant a separate rating for 
neurological manifestations.  

Again taking into account all relevant evidence, the Board 
finds that, from September 26, 2003, the cervical spine 
disability does not warrant a rating greater than 30 percent.  
In this regard, the Board notes a VA examination report of 
January 2005 which indicated that the veteran reported pain 
in the cervical spine over the shoulders and the occipital 
region, with bouts of incapacitating pain three to four times 
a week lasting one to two days.  The veteran also reported 
numbness and weakness of the upper and lower extremities.  No 
anklyosis was noted.  The veteran also noted weakness, 
stiffness, swelling, heat sensation, burning pain, 
instability, easy fatigability and lack of endurance. 
Tenderness to palpation was noted over the posterior spine, 
but there was no paraspinous muscle spasm.  Cervical spine 
range of motion was 0-25 degrees, extension was 0 to 22 
degrees.  Right lateral bending was 0 to 20 degrees, and left 
lateral bending was 0-25 degrees.  Right rotation of the 
cervical spine was 0 to 12 degrees, and left rotation was 0-
35 degrees.  MRI of the cervical spine showed mild herniated 
disk without evidence of cord compression.  There did appear 
to be a ventral extradural defect present at C6-C7.  There 
were also mild degenerative changes of C5, C6, and C7.  There 
was a slight narrowing of the joint space at C5-C6 and C6-C7, 
with encroachment of the intravertebral foramen at C6-C7 on 
the left side.  The veteran was diagnosed with mild herniated 
disc disease with no evidence of cord compression, and no 
anklyosis.  

In order to receive a higher rating under the old criteria 
for intervertebral disc syndrome, the veteran would have to 
have been found to have severe intervertebral disc syndrome, 
with recurring attacks and little intermittent relief; which 
evaluation the Board does not find consistent with a finding 
of mild herniated disc disease in the veteran's January 2005 
VA examination.  The Board notes that the 30 percent 
evaluation the veteran received during this time was the 
maximum amount available under Diagnostic Code 5290, 
governing limitation of motion.  

As to an increased rating under the revised intervertebral 
disc syndrome Diagnostic Codes, the veteran would have to 
have incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the past 12 
months.  While the veteran has reported bouts of 
incapacitating pain three to four times a week lasting one to 
two days, there is no documentary evidence that the veteran 
has been prescribed bed rest by a physician for at least four 
weeks but less than six weeks during the past 12 months such 
that an increased rating would be warranted; furthermore, the 
Board does not find that the veteran has any neurological 
symptomatology as a result of his service connected cervical 
spine disability, such that he would be entitled to a 
separate rating for neurological manifestations.  

As to a higher rating under the new code governing limitation 
of motion of the cervical spine, the Board notes that a 
rating higher than 30 percent would not be warranted unless 
the veteran had been found to have unfavorable ankylosis of 
the cervical spine; in this regard, the Board notes that none 
of the evidence of record indicates that the veteran's 
cervical spine is ankylosed in any way, either favorably or 
unfavorably.  Thus the criteria for a rating greater than 30 
percent for the cervical spine disability are not met.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and an 
increased rating must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).

Entitlement to an initial increased evaluation for 
degenerative arthritis of the left knee, evaluated as 10 
percent disabling.

The Board notes that the degenerative arthritis of the left 
knee is currently evaluated as 10 percent disabling under 
Diagnostic Code 5010.

Diagnostic Code 5010 provides that traumatic arthritis will 
be rated under Diagnostic Code 5003, which provides for the 
evaluation of degenerative arthritis.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  
Pursuant to Diagnostic Code 5003, arthritis established by X- 
ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. However, 
when the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5003.

Diagnostic Code 5260 provides for the evaluation of 
limitation of flexion of the knee.  A 0 percent rating is 
warranted when leg flexion when it is limited to 60 degrees.  
A 10 percent rating is warranted when it is limited to 45 
degrees and a 20 percent rating is warranted when it is 
limited to 30 degrees.  A 30 percent rating contemplates 
limitation to 15 degrees.

Diagnostic Code 5261 provides for the evaluation of 
limitation of extension of the knee.  A 0 percent rating is 
warranted when leg extension is limited to 5 degrees.  A 10 
percent rating is warranted when it is limited to 10 degrees, 
and a 20 percent rating is warranted when it is limited to 15 
degrees.  Extension limited to 20 degrees warrants a 30 
percent evaluation, extension limited to 30 degrees warrants 
a 40 percent evaluation, and a 50 percent evaluation 
contemplates extension limited to 45 degrees.

Standard motion of a knee is from 0 degrees extension to 140 
degrees flexion.  38 C.F.R. § 4.71, Plate II.

With any form of arthritis, painful motion is an important 
factor of disability.  See 38 C.F.R. § 4.59 (2005).  The 
intent of the rating schedule is to recognize painful motion 
or periarticular pathology as productive of disability.  It 
is the intention to recognize actually painful, unstable, or 
maligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  The 
joints involved should be tested for pain on both active and 
passive motion, in weight bearing and nonweight-bearing and, 
if possible, with range of the opposite of the opposite 
undamaged joint.  38 C.F.R. § 4.59.

Further, when evaluating joint disabilities rated on the 
basis of limitation of motion, VA may consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

In addition, the VA General Counsel issued a precedent 
opinion, on September 17, 2004.  In this opinion, the General 
Counsel held that separate ratings under diagnostic code 5260 
(limitation of flexion of the leg) and diagnostic code 5261 
(limitation of extension of the leg) may be assigned for a 
disability of the same knee.  69 Fed. Reg. 59990 (2004), 
VAOPGCPREC 9-04 (2004).

The report of a June 2000 VA examination noted crepitus of 
both knees equally, and full range of motion of 0 to 145 
degrees.  There was mild tenderness in the left knee and x-
rays revealed minimal degenerative changes in each knee.  The 
diagnosis was mild degenerative joint disease of both knees.  
The Board also notes a VA examination report of January 20, 
2005, which noted bilateral knee pain associated with 
weakness, stiffness, swelling, a sense of heat, as well as 
instability, giving way, easy fatigability, and lack of 
endurance.  The veteran reported daily knee pain exacerbated 
by stair climbing, prolonged standing or walking, and 
partially relieved by rest and medication.  The knee had 
global tenderness.  Left knee range of motion was 0-110 
degrees.  Imaging studies of the knees showed osseus and 
articular structures, soft tissues appeared unremarkable.  No 
arthritis, fractures, dislocations, or soft tissue 
calcifications could be seen.  Impression was of unremarkable 
knees.  

The Board finds this level of limitation of motion consistent 
with a noncompensable level, such that the veteran would 
warrant a 10 percent rating under Diagnostic Code 5010, for a 
noncompensable level of limitation of motion with a finding 
of degenerative joint disease, the rating the veteran is 
currently receiving.   As to a higher rating under the codes 
governing limitation of motion, the Board notes that the 
veteran, at no time, has been found to have a limitation of 
flexion to 45 degrees, or a limitation of extension to 10 
degrees, such that a compensable rating would be warranted 
under either of these codes.  VA regulations set forth at 38 
C.F.R. §§ 4.40, 4.45, and 4.59 provide for consideration of a 
functional impairment due to pain on motion when evaluating 
the severity of a musculoskeletal disability.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that a higher rating can be based on "greater limitation of 
motion due to pain on use."  DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).  However, any such functional loss must be 
"supported by adequate pathology and evidenced by the 
visible behavior of the claimant."  See 38 C.F.R. § 4.40 
(2003).  In the present case, there is insufficient evidence 
of weakness, deformity, atrophy, or other objective evidence 
of pain on motion to warrant a higher rating.  

As the preponderance of the evidence is against a grant of 
higher evaluation for the degenerative joint disease of the 
left knee, the benefit-of-the-doubt doctrine does not apply, 
and an increased rating must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App 49, 
55-57 (1990).

Entitlement to an increased evaluation for degenerative 
arthritis of the right knee, evaluated as noncompensably 
disabling prior to February 20, 2005, and as 10 percent 
disabling from February 20, 2005.

The veteran's degenerative arthritis of the right knee is 
evaluated as noncompensably disabling under Diagnostic Code 
5010, prior to February 20, 2005, and as 10 percent disabling 
from February 2005, under Diagnostic Code 5010, with an 
additional separate rating of 10 percent under Diagnostic 
Code 5257, for findings of instability.  The Board notes that 
the law governing the veteran's right knee disability is the 
same as that set out for the veteran's left knee, above.

Taking into account all relevant evidence, the Board finds 
that the veteran would be more properly rated as 10 percent 
disabled throughout the course of this appeal for arthritis 
of the left knee, with a noncompensable level of limitation 
of motion, under Diagnostic Code 5010.  In this regard, the 
report of a June 2000 VA examination noted crepitus of both 
knees equally, and full range of motion of 0 to 145 degrees.  
X-rays revealed mild degenerative changes in each knee.  The 
veteran was diagnosed with mild degenerative joint disease of 
both knees.  A VA examination report of January 2005 for the 
veteran's right knee noted bilateral knee pain associated 
with weakness, stiffness, swelling, and a sense of heat, as 
well as instability, giving way, easy fatigability, and lack 
of endurance.  The veteran reported daily knee pain 
exacerbated by stair climbing, prolonged standing or walking, 
or partially relieved by rest and medication.  The knee had 
global tenderness.  Right knee range of motion was 0 to 120 
degrees of flexion.  Imaging studies of the bilateral knees 
showed osseus and articular structures, soft tissues appeared 
unremarkable.  No arthritis, fractures, dislocations, or soft 
tissue calcifications could be seen.  Impression was of 
unremarkable knees.  

Considering that the veteran was diagnosed with degenerative 
joint disease of the right knee in a June 2000 VA 
examination, the Board finds that the veteran would be more 
properly rated as 10 percent disabled under 5010, for 
degenerative findings, but for a noncompensable level of 
limitation of motion.  As to a higher rating under the codes 
governing limitation of motion, the Board notes that the 
veteran, at no time, has been found to have a limitation of 
flexion to 45 degrees, or a limitation to 10 degrees, such 
that a compensable rating would be warranted under either of 
these codes.  VA regulations set forth at 38 C.F.R. §§ 4.40, 
4.45, and 4.59 provide for consideration of a functional 
impairment due to pain on motion when evaluating the severity 
of a musculoskeletal disability.  The United States Court of 
Appeals for Veterans Claims (Court) has held that a higher 
rating can be based on "greater limitation of motion due to 
pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
However, any such functional loss must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant."  See 38 C.F.R. § 4.40 (2003).  In the present 
case, there is insufficient evidence of weakness, deformity, 
atrophy, or other objective evidence of pain on motion to 
warrant a higher rating.  Thus the Board finds that the 
veteran would be more properly rated as 10 percent disabled 
throughout the course of this appeal for arthritis of the 
left knee under Diagnostic Code 5010.  

Entitlement to an initial compensable evaluation for allergic 
rhinitis.

The Board notes that the veteran's rhinitis is currently 
evaluated as noncompensably disabling 38 C.F.R. § 4.97, 
Diagnostic Code 6513, as analogous to sinusitis, maxillary, 
chronic.  That code provides for a noncompensable rating for 
findings detected by X-ray only.  A 10 percent rating is 
warranted with evidence of one or two incapacitating episodes 
per year of sinusitis requiring prolonged (lasting four to 
six weeks) antibiotic treatment, or three to six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.  
Note: An incapacitating episode of sinusitis means one that 
requires bed rest and treatment by a physician. 38 C.F.R. § 
4.97, Part 4, Diagnostic Code 6513 (2005).

Taking into account all relevant evidence, the Board finds 
that the veteran is currently properly rates as 
noncompensably disabled for his service connected allergic 
rhinitis.  In this regard, the Board notes the report of a 
June 2000 VA examination, which noted that the veteran 
reported a chronic post nasal drip and nasal stuffiness that 
was associated with seasonal changes.  There was no report of 
pain or headaches over the sinus area.  The veteran reported 
an occasional sensation of stopped up ears.  Upon 
examination, the turbinates were noted to be mildly boggy, 
and there was clear watery discharge in the nares.  There 
were no polyps, and the oropharynx was clear.

The Board also noted the report of February 2005 VA 
examination which indicated that the veteran was found to 
have a slight deviation of the nasal septum toward the left.  
The nasal airway was adequate for quiet breathing, but on 
forced inspiration, there was some collapse of the nasal 
airway.  There were no polyps, growths, or tumors and no sign 
of any active infection.  There was not greater than 50% 
obstruction of the nasal passages, and no complete 
obstruction on one side.  The veteran was diagnosed with a 
nasal septal deviation, a history of allergic rhinitis, and 
an adequate nasal airway, unless the inspiration needed to be 
forced.

The Board notes that this evidence, combined with outpatient 
treatment records which show minimal treatment for this 
disability, does not show that the veteran's allergic 
rhinitis causes one or two incapacitating episodes per year 
of sinusitis requiring prolonged treatment, or three to six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting. 
Therefore, the Board finds that the preponderance of the 
evidence of record shows that the veteran is currently 
properly rated as noncompensably disabled for his allergic 
rhinitis.  As the preponderance of the evidence is against 
the claim, the benefit-of-the-doubt doctrine does not apply, 
and an increased rating must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App 49, 
55-57 (1990).

Finally, as this issue deals with the rating assigned 
following the original claim for service connection, 
consideration has been given to the question of whether the 
application of "staged ratings" as enunciated by the Court, 
in the case of Fenderson, would be in order.  However, the 
noncompensable rating has been in effect since the effective 
date of service connection for allergic rhinitis, and at no 
time has it been medically demonstrated that this disability 
has warranted any higher rating.  Therefore, there is no 
basis for staged rating in the present case.

Entitlement to an initial increased evaluation for surgical 
scar of the left 7th rib, currently evaluated as 10 percent 
disabling.

The Board notes that the veteran's surgical scar of the left 
7th rib is currently rated as 10 percent disabling under 
Diagnostic Code 7804.  While the veteran's appeal of the 
rating for his scar was pending, VA revised the regulations 
and rating schedule for the evaluation of skin disorders, 
effective August 30, 2002.  See 67 Fed. Reg. 49,590 et seq. 
(July 31, 2002) (codified at 38 C.F.R. § 4.118).

The Court held in DeSousa v. Gober that the law "precludes an 
effective date earlier than the effective date of the 
liberalizing . . . regulation," but the Board must, 
nonetheless, still adjudicate whether a claimant "would 
receive a more favorable outcome, i.e., something more than a 
denial of benefits, under the prior law and regulation."  
DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  Accordingly, 
the Board has the duty to adjudicate the veteran's claims 
under the old regulation for any period prior to the 
effective date of the new diagnostic codes, as well as under 
the new diagnostic code for the period beginning on the 
effective date of the new provisions.  Wanner v. Principi, 17 
Vet. App. 4, 9 (2003).  Inasmuch as the veteran has been 
provided with both the old and the revised regulations, the 
Board may proceed in making a determination.

The old criteria for Diagnostic Codes 7801 and 7802 dealt 
with scars resulting in  second and third degree burns, which 
is not at issue in this case.

Under the new criteria for Diagnostic Code 7801 pertaining to 
scars, other than head, face, or neck, that are deep or that 
cause limited motion: Area or areas exceeding 144 square 
inches (929 sq. cm.) warrant a 40 percent rating; area or 
areas exceeding 72 square inches (465 sq. cm.) warrant a 30 
percent rating; area or areas exceeding 12 square inches (77 
sq. cm.) warrant a 20 percent rating; and area or areas 
exceeding 6 square inches (39 sq. cm.) warrant a 10 percent 
rating.

Under the new criteria for Diagnostic Code 7802, pertaining 
to scars, other than the head, face, or neck, that are 
superficial and that do not cause limited motion: Area or 
areas of 144 square inches (929 sq. cm.) or greater warrant a 
10 percent rating.

Under the old criteria for Diagnostic Code 7803, a 10 percent 
rating is assigned for scars, superficial, poorly nourished, 
with repeated ulceration.  38 C.F.R. § 4.118, Diagnostic Code 
7803.

The new criteria for Diagnostic Code 7803 provides that a 10 
percent rating is warranted for scars, superficial, unstable.  
It is noted that an unstable scar is one where, for any 
reason, there is frequent loss of covering of skin over the 
scar.  A superficial scar is one not associated with 
underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic 
Code 7803.

The old criteria under Diagnostic Code 7804 assigns a 10 
percent rating for scars, superficial, tender and painful on 
objective demonstration.  It is noted that a 10 percent 
rating will be assigned, when the requirements are met, even 
though the location may be on tip of finger or toe, and the 
rating may exceed the amputation value for the limited 
involvement.  38 C.F.R. § 4.118, Diagnostic Code 7804.

The new criteria for Diagnostic Code 7804 provides that a 10 
percent rating will be assigned for scars, superficial, 
painful on examination.  38 C.F.R. § 4.118, Diagnostic Code 
7804.

Both the old and the new criteria for Diagnostic Code 7805, 
scars, other, provide that they will be rated based on 
limitation of function of affected part.

Taking into account all relevant evidence, the Board finds 
that the veteran is currently properly rated as not more than 
10 percent disabled by a surgical scar of the left 7th rib.  
The Board notes the findings from a June 2000 VA examination, 
which noted a fine linear scar extending 10 inches over the 
left posterior seventh rib.  The scar was well healed.  There 
was tenderness to palpation over the area.  There was no 
swelling, or erythema.  The scar tissue was non adherent, and 
there was no evidence of skin breakdown.  The Board also 
notes the report of a January 2005 VA examination which 
indicates that the veteran reported scar pain, including 
burning and pulling pain, as well as positional pain, and 
with movement in the area of the scar.  He also noted pain on 
deep breathing.  The scar was noted to be over the veteran's 
left posterior cervical seventh rib.  The scar was noted to 
be 15cm in length, with a width of 3mm, making it a total of 
4.5 square centimeters in area.  It was noted to be quite 
superficial.  The scar did not cause any limited motion.  It 
was slightly hyperpigmented.  There was subjective tenderness 
on palpation.  There was no adherence to underlying tissue.  
There was no elevation or depression of the surface contour 
of the skin on palpation.  The scar was stable.  There was no 
inflammation, edema, or keloid formation.  The veteran was 
assessed with a painful surgical scar of the left posterior 
thorax over the area of the left seventh rib without 
functional loss.  There was no restriction of motion of the 
thorax.  

In this regard, the Board notes that the veteran is currently 
receiving the maximum amount available for his scar under new 
Diagnostic Code 7802, old and new Diagnostic Code 7803, and 
old and new Diagnostic Code 7804.  The Board further notes 
that no evidence has been presented to indicate that his scar 
is in an area exceeding 12 square inches, such that a higher 
rating would be warranted under new Diagnostic Code 7801.  As 
noted above, the veteran's scar was measured during his most 
recent VA examination and noted to be 4.5 square centimeters 
in area.

Diagnostic Code 7805 does provide that scars may be rated on 
limitation of function of the affected part, however, the 
Board notes that the veteran has at no time been shown to 
have any limitation of function due to this scar.   Thus the 
Board finds that the veteran is no more than 10 percent 
disabled by his surgical scar of the left 7th rib.  

Finally, as this issue deals with the rating assigned 
following the original claim for service connection, 
consideration has been given to the question of whether the 
application of "staged ratings" as enunciated by the Court, 
in the case of Fenderson, would be in order.  However, the 10 
percent rating has been in effect since the effective date of 
service connection for the veteran's scar, and at no time has 
it been medically demonstrated that this disability has 
warranted any higher rating.  Therefore, there is no basis 
for staged rating in the present case.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and an 
increased rating must be denied.  38 U.S.C.A. § 5107(b) (West 
1991); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).

Entitlement to an initial increased evaluation for bilateral 
hand eczema, evaluated as noncompensably disabling prior to 
January 20, 2005, and as 10 percent disabling from January 
20, 2005.

The Board notes that the veteran's eczema is currently rated 
as noncomepnsably disabling prior to January 20, 2005, and as 
10 percent disabling from January 20, 2005, under Diagnostic 
Code 7806.  While the veteran's appeal of the rating for his 
scar was pending, VA revised the regulations and rating 
schedule for the evaluation of skin disorders, effective 
August 30, 2002.  See 67 Fed. Reg. 49,590 et seq. (July 31, 
2002) (codified at 38 C.F.R. § 4.118).

The Court held in DeSousa v. Gober that the law "precludes an 
effective date earlier than the effective date of the 
liberalizing . . . regulation," but the Board must, 
nonetheless, still adjudicate whether a claimant "would 
receive a more favorable outcome, i.e., something more than a 
denial of benefits, under the prior law and regulation."  
DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  Accordingly, 
the Board has the duty to adjudicate the veteran's claims 
under the old regulation for any period prior to the 
effective date of the new diagnostic codes, as well as under 
the new diagnostic code for the period beginning on the 
effective date of the new provisions.  Wanner v. Principi, 17 
Vet. App. 4, 9 (2003).  Inasmuch as the veteran has been 
provided with both the old and the revised regulations, the 
Board may proceed in making a determination.

According to the relevant rating criteria effective prior to 
August 30, 2002 regarding eczema, evidence of exfoliation, 
exudation or itching (if involving an exposed surface or 
extensive area) results in the assignment of a 10 percent 
evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2002).  
Evidence of exudation or constant itching with extensive 
lesions or marked disfigurement is required for the next 
higher disability evaluation of 30 percent.  Id. The maximum 
evaluation allowable pursuant to this Diagnostic Code, 50 
percent, necessitates evidence of ulceration, extensive 
exfoliation, or crusting, as well as systemic or nervous 
manifestations or exceptionally repugnant manifestations.  38 
C.F.R. § 4.118 (2002).

Effective since August 30, 2002, a 10 percent evaluation is 
warranted for evidence of dermatitis or eczema extending to 
at least 5 percent but less than 20 percent of the entire 
body, at least 5 percent but less than 20 percent of exposed 
areas affected, or intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of less than six weeks during the past 12- 
month period.  38 C.F.R. § 4.118, Diagnostic Code 7806 
(2005).  The next higher evaluation of 30 percent requires 
evidence of such a skin disorder extending to 20 to 40 
percent of the entire body, 20 to 40 percent of exposed areas 
affected, or systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of six weeks or more (but not constantly) during the past 12- 
month period.  Id.  The highest disability rating allowable 
pursuant to this Diagnostic Code, 60 percent, necessitates 
evidence of the extension of dermatitis or eczema to more 
than 40 percent of the entire body, more than 40 percent of 
exposed areas affected, or constant or near-constant systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required during the past 12-month period. Id.

Taking into account all relevant evidence, the Board finds 
that the veteran's service connected eczema would be more 
properly rated as 10 percent disabled for the entire course 
of this appeal.  In this regard, the Board notes a June 2000 
VA examination found that the veteran reported having 
frequent eruptions of eczema on the palms of his hands in 
service, but at that present time, indicated that this had 
been improving since he was retired from the service and his 
hands were not exposed to chemicals.  Upon examination, the 
palmar surfaces of both hands were mildly erythematous and 
there was a very mild thickening of the skin with  occasional 
areas of flaking but with no open sores or lesions. 
Subsequent to this examination, the veteran reported 
experiencing an exacerbation of his eczema, and submitted a 
picture showing an outbreak.

The Board also notes a skin examination in January 2005, at 
which time the veteran reported that, for years during and 
after service, he noted outbreaks of scaly cracked skin in 
the areas of both hands and fingers, and under the 
fingernails.  He stated that he had no problems with this at 
that time, although it was intermittent.  He reported that he 
had received one formal treatment for this disability since 
military discharge, although he did use his wife's 
prescription of steroid cream intermittently with good 
results.  Skin symptoms included mild pain on flexion of the 
fingers and hand bilaterally when the condition flared.  Upon 
examination, the dorsum of both hands was within normal 
limits.  A very fine mildly erythematous scaly macular 
eruption was noted on the palmar aspect of both hands and 
fingers which was barely discernable.  He had full range of 
motion of all fingers and the hands.  There was no 
significant exfoliation, exudation, or itching.  The 
percentage of exposed area infected would be the complete 
palmar aspect of both hands, the vitreum of all fingers and 
thumbs, approximately 1% of the integument.  There has been 
no systemic therapy.  The veteran was noted to use topical 
steroid creams as prescribed to his wife.  

The findings, consistent through the course of the appeal, 
which show exfoliation, although minimal, on both VA 
examinations of June 2000 and January 2005, reflect evidence 
of exfoliation, exudation, or itching involving an exposed 
surface or extensive area, specifically the hands, such that 
the veteran would warrant a 10 percent rating under this code 
for the entirety of his appeal.


ORDER

An initial increased evaluation for a cervical spine 
disability (characterized as degenerative disc disease with 
herniated nucleus pulposus), currently evaluated as 20 
percent disabling prior to September 26, 2003, and as 30 
percent disabling from September 26, 2003, is denied.

An increased rating for degenerative arthritis of the left 
knee is denied.  

A 10 percent evaluation for degenerative arthritis of the 
right knee for the period prior to February 20, 2005 is 
allowed, subject to the regulations governing the award of 
monetary benefits.  

An increased rating for degenerative arthritis of the right 
knee for the period from February 20, 2005 is denied.  

An initial compensable evaluation for allergic rhinitis is 
denied.

An initial increased evaluation for surgical scar of the left 
7th rib, currently evaluated as 10 percent disabling, is 
denied.

A 10 percent evaluation for bilateral hand eczema for the 
period prior to January 20, 2005 is allowed, subject to the 
regulations governing the award of monetary benefits.  

An increased evaluation for bilateral hand eczema, for the 
period from January 20, 2005, is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


